Citation Nr: 1517020	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder or depression secondary to a service-connected disability.

2.  Entitlement to service connection for migraine headaches, to include as secondary to the service-connected cervical degenerative disc disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for depression secondary to the service-connected lumbar spine degenerative disc disease in March 2010.  The Veteran also claimed service connection for migraine headaches as secondary to the service-connected cervical degenerative disc disease and that his service-connected conditions rendered him unemployable.  In an April 2013 statement, the Veteran asserted that he had been diagnosed with PTSD and that this condition was not considered at the January 2011 examination or in the January 2011 rating decision.  The Regional Office (RO) requested the Veteran provide additional information regarding his claim of service connection for PTSD in a July 2013 letter.  No response was received within 30 days and the RO readjudicated the appeal in an August 2013 Supplemental Statement of the Case.

VA examinations with respect to the issues on appeal were obtained in October 2010 and January 2011, pursuant to 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide an examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

VA treatment records dated September 2010 show the Veteran reported localized pain in his shoulder and headaches.  The Veteran reported that these symptoms had been present for years.  A September 2010 prescription list shows the Veteran is prescribed sumatriptan for migraine headaches.  

VA mental treatment notes dated January 2011 shows the Veteran reported isolation, anhedonia, numbing, amotivation, poor sleep, helplessness.  An Axis I diagnosis of depression was assigned with Axis III conditions noted as chronic pain, chronic obstructive pulmonary disease, hypertension, diabetes, and hyperlipidemia.  A January 2011 prescription list shows the Veteran is prescribed sertraline, trazodone, and lorazepam for depression and anxiety.  These treatment notes are consistent with the record as a whole.  

At an October 2010 VA examination, the examiner opined that a review of treatment notes did not reveal a diagnosis of headaches, then the examiner noted that a non-VA medical problem list showed headaches diagnosed on September 2010.  The examiner also stated that the record did not show cervical neck pain radiating from the neck.  Based on this information, the examiner opined that it was less likely than not that that the Veteran's migraine headaches were due to or aggravated by his service-connected cervical spine disability.  As noted above, this finding is clearly factually inaccurate.  VA treatment records listed above show the Veteran reported pain in his neck and shoulder region that was associated with his headaches.  Therefore this examiner's opinion is inadequate for adjudication purposes.

At a January 2011 VA examination, the examiner noted that the Veteran has a range of medical issues that may serve as the cause of his acquired psychiatric disorder, noted on this examination as adjustment disorder with depression and anxiety.  The examiner listed hypertension as one of the possible contributors to this psychiatric disorder.  The examiner concluded by noting that while there appears to be mental distress and anxiety related to back pain, the Veteran has numerous other pain sites creating difficulties and medical issues.  The Board finds this examination is inadequate as it offers little or no rationale in support of the examiner's opinion.  The examiner offered no rationale for their opinion that the Veteran's adjustment disorder with depression and anxiety was not aggravated beyond a normal progression by his service-connected conditions.

The October 2010 and January 2011 VA examinations are not consistent with the remainder of the treatment records and offer little or no rationale for the opinions proffered.  The Board finds that the VA examinations obtained in this case are inadequate because the VA examiners failed to provide sufficient rationale for the opinions proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran's claim for entitlement to a total disability rating based on individual unemployability is remanded as it is inextricably intertwined with the Veteran's claims for service connection for an acquired psychiatric disorder and migraine headaches.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action in order to obtain copies of all VA treatment records dated since January 2011.  The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.  

2.  After completing the preceding development, the Veteran should be afforded an appropriate VA examination to ascertain the current nature and etiology of his acquired psychiatric disorder.

The examiner is asked to address the following:

a)Whether it is at least as likely as not (50 percent probability or greater) the Veteran has an acquired psychiatric disorder that is due to or caused by his service-connected lumbar spine degenerative disc disease.  

b)Whether it is at least as likely as not (50 percent probability or greater) the Veteran has an acquired psychiatric disorder that was aggravated (worsened beyond the normal progression of the disease) by his service-connected lumbar spine degenerative disc disease.

c) Whether it is at least as likely as not (50 percent probability or greater) the Veteran has an acquired psychiatric disorder, to include PTSD, that is due to or caused by his active duty service.

3.  The Veteran should be afforded an appropriate VA examination to ascertain the current nature and etiology of his migraine headaches.

The examiner is asked to address the following:

a)Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently demonstrated migraine headaches are due to or caused by his service-connected cervical spine degenerative disc disease.  

b)Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently demonstrated migraine headaches were aggravated (worsened beyond the normal progression of the disease) by his service-connected cervical spine degenerative disc disease.

4. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


